[Cite as Makowski v. Kohler, 2011-Ohio-2382.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

JUDITH M. MAKOWSKI, et al.                           C.A. No.      25219

        Appellees

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
DANIEL R. KOHLER, III, et al.                        COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellants                                   CASE No.   CV 2007 06 4347

                                DECISION AND JOURNAL ENTRY

Dated: May 18, 2011



        BELFANCE, Judge.

        {¶1}    Defendant-Appellant Board of Park Commissioners of Cleveland Metropolitan

Park District (“Cleveland Metroparks”) appeals from the decision of the Summit County Court

of Common Pleas denying its motion for summary judgment. For the reasons set forth below,

we dismiss in part and affirm in part.

                                                I.

        {¶2}    On the morning of November 20, 2006, Michael Platz, a mechanic employed by

Cleveland Metroparks was heading westbound on Route 303, returning to work at the Hinckley

Reservation after picking up a part from a store. Mr. Platz encountered a truck and trailer off to

the side of the road that he had to pass on the way up a hill. He noticed that the van behind him,

driven by Defendant Daniel Kohler, III, narrowly made it around the truck and trailer due to an

oncoming truck in the eastbound lane. Mr. Platz proceeded down the hill and began braking in

preparation for a left-hand turn onto Medina Line Road. It is disputed whether Mr. Platz utilized
                                                2


his turn signal. Mr. Platz had to come to a complete stop at the intersection as a vehicle was

approaching driving eastbound. That vehicle was driven by Plaintiff-Appellee Judith Makowski.

Mrs. Makowski’s husband, Plaintiff Appellee Roger Makowski was a passenger in the vehicle.

       {¶3}    Mr. Platz noticed that the van behind him driven by Mr. Kohler was not slowing

down. Mr. Platz became concerned that the van would not be able to stop; thus, Mr. Platz began

to accelerate in an attempt to prevent Mr. Kohler’s vehicle from striking his. Mr. Kohler

attempted to “thread the needle” and pass Mr. Platz’s vehicle, believing he had enough time to

re-enter the westbound lane without striking Mrs. Makowski’s vehicle. Mr. Kohler, however,

was unsuccessful and struck Mrs. Makowski’s vehicle head-on.          In addition, Mr. Kohler’s

vehicle also struck the rear portion of Mr. Platz’s truck, slightly damaging the vehicle. Both Mr.

and Mrs. Makowski suffered injuries as a result of the accident.

       {¶4}    In June 2007, Mr. and Mrs. Makowski filed a complaint for negligence and loss

of consortium against Mr. Kohler and a claim for uninsured/underinsured coverage against

Nationwide Insurance Company. The Makowski’s amended their complaint adding Special

Touch of Northeast Ohio, Inc. whom Mr. Kohler worked for, as a Defendant, and adding a claim

based upon the theory of respondeat superior. The Makowskis later filed a second amended

complaint adding their health insurance carrier as a Defendant, and adding a count against it. In

addition, the second amended complaint included Mr. Platz as a Defendant, alleging that he was

negligent in failing to use a turn signal. Mr. Platz asserted immunity as a defense in his answer.

The Makowskis then moved to amend their complaint a third time in order to add or substitute

Cleveland Metroparks as a Defendant in place of Mr. Platz. Cleveland Metroparks opposed this

motion. Thereafter, the Makowskis’ third amended complaint was filed, substituting Cleveland

Metroparks in place of Mr. Platz. In addition, the Makowskis dismissed their claims against Mr.
                                                   3


Platz. Cleveland Metroparks then moved for summary judgment arguing that Mr. and Mrs.

Makowskis’ claims were barred by the statute of limitations, that Cleveland Metroparks was

immune from liability, and that Mr. Kohler’s actions were the proximate cause of the accident.

Mr. and Mrs. Makowski responded in opposition and Cleveland Metroparks filed a reply.

       {¶5}       The trial court denied Cleveland Metroparks’ motion for summary judgment,

determining that the Makowskis’ claims against Cleveland Metroparks were not barred by the

statute of limitations and that genuine issues of material fact existed with respect to whether Mr.

Platz negligently operated his vehicle and therefore with respect to whether Cleveland

Metroparks was immune. Cleveland Metroparks has appealed, raising two assignments of error

for our review.

                                                  II.

                                    ASSIGNMENT OF ERROR II

       “THE LOWER COURT ERRED IN DENYING THE APPELLANT
       CLEVELAND METROPARKS THE BENEFIT OF IMMUNITY UNDER
       CHAPTER 2744 WHEN IT DETERMINED THAT THE LIMITATIONS
       PERIOD IN R.C. 2744.04 DID NOT PRECLUDE LIABILITY.”

       {¶6}       Cleveland Metroparks asserts in its second assignment of error that the trial court

erred in its determination that the Makowskis’ claims were not barred by the statute of

limitations contained in R.C. 2744.04.          Cleveland Metroparks further contends that this

determination denied it the benefit of immunity. This Court disagrees.

       {¶7}       “Generally, the denial of summary judgment is not a final, appealable order.”

Hubbell v. City of Xenia, 115 Ohio St.3d 77, 2007-Ohio-4839, at ¶9. However, “[w]hen a trial

court denies a motion in which a political subdivision or its employee seeks immunity under

R.C. Chapter 2744, that order denies the benefit of an alleged immunity and is therefore a final,

appealable order pursuant to R.C. 2744.02(C).” Id. at syllabus. Nonetheless, an appeal from
                                                4


such a decision is limited to the review of alleged errors in the portion of the trial court’s

decision which denied the political subdivision the benefit of immunity. See, e.g., Essman v.

City of Portsmouth, 4th Dist. No. 08CA3244, 2009-Ohio-3367, at ¶10; CAC Bldg. Properties v.

City of Cleveland, 8th Dist. No. 91991, 2009-Ohio-1786, at ¶9, fn. 1; Carter v. Complete Gen.

Constr. Co., 10th Dist. No. 08AP-309, 2008-Ohio-6308, at ¶8.

       {¶8}    Here, in concluding that Mr. and Mrs. Makowskis’ claims were not barred by the

statute of limitations, the trial court did not deny Cleveland Metroparks the benefit of immunity;

the trial court denied Cleveland Metroparks the benefit of the statute of limitations. See Essman

at ¶10. Therefore, the general rule that an appeal from the denial of a motion for summary

judgment is not final applies to this assignment of error. See Hubbell at ¶9. Accordingly, we are

without jurisdiction to examine the merits of this argument.

                                 ASSIGNMENT OF ERROR I

       “THE LOWER COURT ERRED IN DENYING THE APPELLANT
       CLEVELAND METROPARKS THE BENEFIT OF IMMUNITY UNDER
       CHAPTER 2744 WHEN IT DETERMINED THAT PLAINTIFFS/APPELLEES
       MET THEIR BURDEN TO DEMONSTRATE AN EXCEPTION TO THAT
       IMMUNITY.”

       {¶9}    Cleveland Metroparks contends in its first assignment of error that the trial court

erred in denying it the benefit of immunity as Mr. and Mrs. Makowski failed to demonstrate that

Mr. Platz was negligent. We disagree.

       {¶10} We review a ruling on a motion for summary judgment de novo. See Grafton v.

Ohio Edison Co. (1996), 77 Ohio St.3d 102, 105.

       “Pursuant to Civ.R. 56(C), summary judgment is appropriately rendered when
       ‘(1) [n]o genuine issue as to any material fact remains to be litigated; (2) the
       moving party is entitled to judgment as a matter of law; and (3) it appears from
       the evidence that reasonable minds can come to but one conclusion, and viewing
       such evidence most strongly in favor of the party against whom the motion for
       summary judgment is made, that conclusion is adverse to that party.’” Turner v.
                                                  5


        Turner (1993), 67 Ohio St.3d 337, 339-340, quoting Temple v. Wean United, Inc.
        (1977), 50 Ohio St.2d 317, 327.

        {¶11} On a motion for summary judgment, the moving party has the burden of

demonstrating that no genuine issues of material fact exist. Dresher v. Burt (1996), 75 Ohio

St.3d 280, 292. The burden then shifts to the nonmoving party to provide evidence showing that

a genuine issue of material fact does exist. Id. at 293.

        {¶12} Cleveland Metroparks asserts that it is immune pursuant to R.C. 2744.02(A) and

that no exception under R.C. 2744.02(B) applies.

        {¶13} In order to determine whether a political subdivision is immune from liability, we

must engage in a three-tiered analysis. Cater v. City of Cleveland (1998), 83 Ohio St.3d 24, 28.

The first tier sets forth the premise that:

        “[e]xcept as provided in division (B) of this section, a political subdivision is not
        liable in damages in a civil action for injury, death, or loss to person or property
        allegedly caused by any act or omission of the political subdivision or an
        employee of the political subdivision in connection with a government or
        proprietary function.” R.C. 2744.02(A)(1).

        {¶14} Pursuant to the second tier, we determine whether one of the five exceptions to

immunity outlined in R.C. 2744.02(B) applies to hold the political subdivision liable for

damages. Cater, 83 Ohio St.3d at 28. Lastly, immunity may be restored, and the political

subdivision will not be liable, if one of the defenses enumerated in R.C. 2744.03(A) applies. Id.

        {¶15} Neither side disputes that Cleveland Metroparks is a political subdivision. See,

also, Willoughby Hills v. Bd. of Park Commrs. of Cleveland Metro. Park Dist. (1965), 3 Ohio

St.2d 49, 51. Thus, absent an exception contained in R.C. 2744.02(B), Cleveland Metroparks

would be immune from liability. Mr. and Mrs. Makowski assert that the relevant exception is

R.C. 2744.02(B)(1), which states in pertinent part that “political subdivisions are liable for

injury, death, or loss to person or property caused by the negligent operation of any motor
                                               6


vehicle by their employees when the employees are engaged within the scope of their

employment and authority.”      Neither side asserts that immunity is reinstated under R.C.

2744.03(A) or any subdivision of R.C. 2744.02(B)(1).

       {¶16} Thus, Cleveland Metroparks would be subject to liability if Mr. Platz negligently

operated the vehicle he was driving. See 2744.02(B)(1). It is undisputed that Mr. Platz was an

employee of Cleveland Metroparks and was acting within the scope of his employment at the

time of the accident.

       {¶17} Essentially, Cleveland Metroparks asserts that because there is no evidence that

Mr. Platz proximately caused the accident, Mr. Platz could not be said to have negligently

operated the vehicle, even assuming that Mr. Platz failed to use his turn signal. Cleveland

Metroparks further argues that even assuming that Mr. Platz proximately caused the accident,

Mr. Kohler’s negligence was the superseding, intervening cause of the accident.

       {¶18} “To prevail in a negligence action, the plaintiff must show (1) the existence of a

duty, (2) a breach of that duty, and (3) an injury proximately resulting from the breach.”

Robinson v. Bates, 112 Ohio St.3d 17, 2006-Ohio-6362, at ¶21, citing Menifee v. Ohio Welding

Prods., Inc. (1984), 15 Ohio St.3d 75, 77; see, also, Avanesyan v. King, 9th Dist. No. 22325,

2005-Ohio-2966, at ¶10. “Under the law of negligence, a defendant's duty to a plaintiff depends

upon the relationship between the parties and the foreseeability of injury to someone in the

plaintiff's position.” Simmers v. Bentley Constr. Co. (1992), 64 Ohio St.3d 642, 645. “Injury is

foreseeable if a defendant knew or should have known that its act was likely to result in harm to

someone.” Id. “Proximate causation has been described as some reasonable connection between

the act or omission of the defendant and the damage the plaintiff has suffered.” (Internal

quotations and citation omitted.) Queen City Terminals, Inc. v. Gen. Am. Transp. Corp. (1995),
                                                 7


73 Ohio St.3d 609, 618. The concept of intervening causation, however, is an affirmative

defense to a negligence action. See id. at 619; see, also, Leibreich v. A.J. Refrigeration, Inc.

(1993), 67 Ohio St.3d 266, 269. As “[t]he determination of intervening causation involves a

weighing of the evidence, and an application of the appropriate law to such facts, [it is] a

function normally to be carried out by the trier of the facts.” (Internal quotations and citation

omitted.) Leibreich, 67 Ohio St.3d at 269.

       {¶19} The Supreme Court has stated that:

       “The intervention of a responsible human agency between a wrongful act and an
       injury does not absolve a defendant from liability if that defendant’s prior
       negligence and the negligence of the intervening agency co-operated in
       proximately causing the injury. If the original negligence continues to the time of
       the injury and contributes substantially thereto in conjunction with the intervening
       act, each may be a proximate, concurring cause for which full liability may be
       imposed. Concurrent negligence consists of the negligence of two or more
       persons concurring, not necessarily in point of time, but in point of consequence,
       in producing a single indivisible injury.” (Internal quotations and citation
       omitted.) Berdyck v. Shinde (1993), 66 Ohio St.3d 573, 584.

       {¶20} “In order to relieve a party of liability, a break in the chain of causation must take

place. A break will occur when there intervenes between an agency creating a hazard and an

injury resulting therefrom another conscious and responsible agency which could or should have

eliminated the hazard.” Id. “The test * * * is whether the original and successive acts may be

joined together as a whole, linking each of the actors as to the liability, or whether there is a new

and independent act or cause which intervenes and thereby absolves the original negligent actor.”

(Internal quotations and citation omitted.) Leibreich, 67 Ohio St.3d at 269.

       {¶21} Accordingly,

       “[t]he causal connection of the first act of negligence is broken and superseded by
       the second, only if the intervening negligent act is both new and independent. The
       term independent means the absence of any connection or relationship of cause
       and effect between the original and subsequent act of negligence. The term new
       means that the second act of negligence could not reasonably have been
                                                  8


       foreseen.’ Thus, the key determination whether an intervening act breaks the
       causal connection between negligence and injury depends upon whether that
       intervening cause was reasonably foreseeable by the one who was guilty of the
       negligence.” (Internal quotations and citations omitted; emphasis in original.) Id.
       at 269-270.

“Intervening causation is not proven if the alleged intervening cause was reasonably foreseeable

by the one who was guilty of the negligence. It is not necessary that the defendant should have

anticipated the particular injury; it is sufficient that his act was likely to result in injury to some

one.” (Internal quotations and citations omitted.) Queen City Terminals, Inc., 73 Ohio St.3d at

619.

       {¶22} We agree with the trial court that genuine issues of material fact exist with respect

to whether Mr. Platz was negligent in operating his vehicle. Assuming that Mr. Platz did not use

his turn signal, there was evidence, which if believed, could allow one to reasonably conclude

that Mr. Platz was a concurrent proximate cause of the accident.

       {¶23} Mr. Kohler testified in his deposition that he noticed brake lights on Mr. Platz’s

truck when he was “at the top of the hill, more or less coming down, about halfway.” Mr.

Kohler stated that he did not realize Mr. Platz was stopped at the bottom of the hill about to make

a turn until he did not have enough time to stop. Prior to that point in time, Mr. Kohler believed

that Mr. Platz was “just braking down the hill.” Mr. Kohler testified that he did not have enough

time to stop behind Mr. Platz after he realized that Mr. Platz was stopped to turn and not just

braking down the hill. Further, despite seeing Mrs. Makowski’s vehicle coming from the other

direction, Mr. Kohler believed he had enough time to pass Mr. Platz and avoid a collision with

Mrs. Makowski’s vehicle.
                                                  9


       {¶24} While Mr. Platz testified in his deposition that he had his turn signal on, Mr.

Kohler stated that Mr. Platz did not have his turn signal on. Thus, for purposes of summary

judgment we will assume that he did not. Mr. Platz testified that:

       “I was riding my brakes the whole way down the hill. I had been going that way
       for the last 30 years almost, for parts. I know people make a run at you coming
       down that hill; and the ones that are going straight, they’re right on your rear; so I
       know to ride the brakes the whole way down; turn on the turn signal to let them
       know you’re turning, and I know – It happens every time. It’s a bad intersection.
       I know cars coming the opposite way crest that hill, and you think you have a
       clear shot to make the turn, and you don’t because you have to wait for them to go
       by, and people are right on your rear more times than not. So I know the
       intersection.”

       {¶25} Cleveland Metroparks’ expert concluded in his report that Mr. Kohler had an

unobstructed view for at least 1000 feet before the intersection and more than enough stopping

distance to stop his vehicle if he had been paying attention. The expert concluded the actions of

Mr. Platz did not contribute to the collision. However, in reaching this conclusion, the expert did

not consider the possibility that Mr. Platz did not have his turn signal activated.

       {¶26} Viewing Mr. Platz’s testimony in a light most favorable to Mr. and Mrs.

Makowski, the trier of fact could reasonably conclude that Mr. Platz knew that the intersection

where he was attempting to make a turn was a dangerous intersection that required the use of a

turn signal in order to give people behind him warning that he was turning and not merely

slowing down due to the incline. Given Mr. Platz’s testimony, it would not be unreasonable for

a trier of fact to conclude that some type of injury was foreseeable based upon his failure to use

his turn signal. See Queen City Terminals, Inc., 73 Ohio St.3d at 619. Moreover, it would not be

unreasonable for the trier of fact to conclude that Mr. Platz’s negligent action of failing to use his

turn signal combined with Mr. Kohler’s negligent action of driving left of center and that these

acts “may be joined together as a whole, linking each of the actors as to the liability[.]”
                                                    10


Leibreich, 67 Ohio St.3d at 269. At the very least, this Court concludes that reasonable minds

could reach different conclusions on the issue. Therefore, under the particular facts of this case,

the trier of fact could conclude that Mr. Platz’s negligence was a concurrent proximate cause.

       {¶27} We thus conclude that because a genuine issue of material fact exists with respect

to whether Mr. Platz negligently operated his vehicle, a genuine issue of material fact also exists

with respect to whether Cleveland Metroparks is immune from liability.                  See R.C.

2744.02(B)(1).

                                                    III.

       {¶28} In light of the foregoing, we dismiss Cleveland Metroparks’ second assignment of

error and overrule its first assignment of error.

                                                                        Judgment affirmed in part,
                                                                                dismissed in part,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                             11


      Costs taxed equally to both parties.


                                                  EVE V. BELFANCE
                                                  FOR THE COURT


DICKINSON, P. J.
WHITMORE, J.
CONCUR


APPEARANCES:

JOHN T. MCLANDRICH, JAMES A. CLIMER, and FRANK H. SCIALDONE, Attorneys at
Law, for Appellant.

DANIEL J. RYAN, Attorney at Law, for Appellees.

WILLIAM P. GIBBONS, Attorney at Law, for Appellees.